Citation Nr: 1540337	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1959 to August 1984.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), which denied the benefit sought on appeal. 


FINDINGS OF FACT


 1.  The Veteran died of metastatic adenocarcinoma in December 2008.
 
 2.  During the Veteran's lifetime, service connection had not been established for any disability. 
 
 3.  The cancer from which the Veteran died did not manifest in active service or within one year of separation, and was not otherwise related to any incident of service, to include presumed exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

 Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, prior to the initial rating decision in this matter, a March 2009 letter informed the appellant that the Veteran was not service connected for any disability at the time of his death, and it further informed the appellant that evidence must show that the condition causing the Veteran's death had its onset in active service or was permanently aggravated by service.  The letter further informed her of the types of evidence that could support the claim, and VA's and her respective responsibilities for obtaining such evidence.  The Board finds that VA's duty to notify the appellant has been satisfied. 

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and private treatment records identified by the appellant have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain. 

A VA examination or opinion has not been provided with regard to whether the Veteran's cancer is otherwise related to active service, to include as a result of herbicide exposure while serving in Vietnam during the Vietnam War.  VA's duty to assist under the VCAA requires that a VA examination or opinion be provided when there is at least an indication that a current disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While competent evidence is not required for this purpose, there must still be some apparent relationship between the two.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination). 

In this case, there is no indication of a relationship between the development of the Veteran's metastatic adenocarcinoma decades after service and his presumed exposure to herbicides such as Agent Orange during his service in Vietnam.  The appellant does not have a medical or scientific background or training, and thus her bare assertion that the Veteran's cancer may be related to Agent Orange exposure is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to indicate a relationship to herbicide exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)); see also Waters, 601 F.3d at 1278-79.  Moreover, in the most recent Notice published in the Federal Register, the Secretary of VA reported that the National Academy of Sciences found inadequate or insufficient evidence to determine whether an association exists between any cancers for which a VA presumption has not already been established, including hepatobiliary cancers involving liver and bile ducts, and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  The appellant has not advanced any further arguments in this regard other than her general assertions that the Veteran's cancer was related to his in-service exposure to herbicides.  As the Veteran's cancer did not manifest in service or until decades later, there is no other indication of an apparent possible relationship to service.  Thus, an opinion is not warranted as to whether the Veteran's cancer may be related to service, to include presumed exposure to herbicides.  See Waters, 601 F.3d at 1278-79; McLendon, 20 Vet. App. at 83. 

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki, 556 U.S. at 410; Arneson v. Shinseki, 24 Vet. App. 379, 389   (2011); Vogan, 24 Vet. at 16.

Service Connection 

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's metastatic adenocarcinoma, from which he died in December 2008 according to the Certificate of Death, was caused by exposure to exposure to Agent Orange during his service in Vietnam.  For the following reasons, the Board finds that service connection is not warranted.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id, (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service connection means that a disease or injury resulting in disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or medical "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the disease is clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The appellant asserts that the Veteran's cancer may be related to Agent Orange exposure while serving in Vietnam.  However, she has not submitted any evidence or information in support of this contention, and the Board finds that service connection is not warranted on this basis.  The Veteran's exposure to herbicides such as Agent Orange is presumed based on his service in Vietnam during the Vietnam Era, as reflected by an April 2009 confirmation of service in the Republic of Vietnam by the Personnel Information Exchange System (PIES), despite the inability to determine the exact dates of his service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease at the time.  See 38 C.F.R. § 3.309(e).  While the Board has found the evidence sufficient to establish that the Veteran served in Vietnam and was therefore presumability exposed to herbicide agents, the Veteran's type of cancer, which was diagnosed as metastatic adenocarcinoma or cholangiocarcinoma arising from the liver, is not among the diseases listed in section 3.309(e) for which presumption service connection has been established.  Thus, service connection is not warranted on a presumptive basis due to Agent Orange exposure under this provision. 

The appellant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  However, the preponderance of the evidence weighs against a relationship between the Veteran's exposure to herbicides and the later development of cancer.  

A review of the medical evidence from the period prior to the Veteran's death reflects that the specific etiology of the Veteran's metastatic adenocarcinoma, involving the liver and esophagogastric joint, was unknown, but based on the findings from a CT scan it was felt that it originated from cholangiocarcinoma arising from the extrahepatic bile duct.  In the Notice published in the Federal Register, the Secretary of VA reported that the National Academy of Sciences found inadequate or insufficient evidence to determine whether an association exists between Agent Orange exposure and hepatobiliary cancers such as cancer of the liver or bile ducts, cancer of the digestive organs or cancers at any other and unspecified sites for which a VA presumption has not already been established.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20, 312 (April 11, 2014).  The appellant has not submitted any competent contrary evidence to support a link between liver and bile duct cancer and exposure to herbicide agents in Vietnam.  

As noted above, in order to resolve doubt in favor of the claim, there must be "an approximate balance of positive and negative evidence" of such a relationship, and the doubt must be "within the range of probability as distinguished from pure speculation or remote possibility."  See 38 C.F.R. § 3.102.  The appellant has not submitted such evidence, and her own unsupported contention does not by itself constitute competent evidence, as this is a medical or scientific determination that is too complex to be made based on lay observation alone, as indicated by the need for ongoing research into this area.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the appellant's lay opinion does not support the claim.  See Layno, 6 Vet. App. at 469-71. 

As there is no competent evidence of a relationship between the Veteran's cancer and his presumed exposure to herbicides such as Agent Orange, service connection on this basis is denied.  See 38 C.F.R. §§ 3.303. 

Service connection is not otherwise warranted for the Veteran's cancer on a direct or presumptive basis.  There is no evidence of cancer in the service treatment records and the appellant does not argue that the Veteran's cancer manifested in service. Rather, the private treatment records show that it first manifested around 2008, which is two decades after the Veteran's separation in 1984.  Thus, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a malignant tumor that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

There is no other relevant disease, injury, or event in service to which the Veteran's cancer may be related, and the appellant has not advanced any further arguments in this regard.  Accordingly, the service incurrence and nexus elements are not satisfied, and thus service connection under 38 C.F.R. § 3.303(a) is not established.  See Shedden, 381 F.3d at 1166-67.

Because a service-connected disability did not cause or contribute to the Veteran's death, entitlement to DIC benefits for the cause of death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312. 

In conclusion, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to DIC benefits for the cause of death is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

 Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


